Title: To Alexander Hamilton from Pierre Charles L’Enfant, 4 September 1801
From: L’Enfant, Pierre Charles
To: Hamilton, Alexander


City of washington sept 4 1801.
Dr sir.
I received your letter of the 18th. ulto (say of the 27. according to post.) which came to hand only last monday.
with respect to the Sentiments you manifest I can truely say that if I had not Confided in your good disposition and deed not heighly value to retain your friendship—I certainly would not have writen So freely nor so openly to you as I laterly deed? therefore let those Ideas and Expressions as I may have Introduced in a disagreable way, be passed over as having no meaning respecting to yourself—which in fact were alluding to experienced missugage and deception of a petit policy which as had of late years disgraced the grand view of governement it self, could not consistanly have been attributable to you—and which so far as operated against me made visible none, but, the cowardly art of certain Emigrants Insignificant bustler who in dread of every ones on thier way crawled themselves up seaking favour by Sly slandering of the honest an revileing of talents they wanted the habilities otherwise to have Injuried.
if this Should not be your mind of the way (prejudices were (you said) Excited against me personally, I would not So readily admit, as you Seem to take for granted, my having given Cause. For although I hope I deserve the reproach of being not an ill wisher to my native land—I am Equally Certain I have not in either Civil or Military capacity nor in private intercourse done any act nor even expressed any one Sentiments but that must have Certifyed of my good faith, of my earnest Solicitude and zeal for the glory as well as interest of the United States! and recollection might be of Instances (both on a foreign mission and other transactions notable) when this zeal carried me even to venture in expenses far beyon the resources of my fortune and was the primary cause of my Involvemt in debts—in Short on the various occassions when a Judgment of my disposition might have been fairly formed it would rather be deemed having given plausible reasons for mistrust from the other Side of party: the consideration on all which lead to conjectures as I will candidly acknowlege render me diffident what ever be the side I now have to seak a redress of wrong.
as to what I heard from mr thomas Morris it was nothing more but this—that he had repeated his call without being able to get you do what you had at first Instance promised him respecting my affaire—the missaprehension from which was all mine and owing no doubt to the taint of matters Engaging my mind at the time.
owning myself to be greatly obliged to you for the part you took in support of projects and measures by me proposed—what you remind me of the case of my plan of the city of washington I not only perfectly admit, but, if I were not restrained by apprehension of being wearsome by too lenghty recital of late occurences, I could well satisfy you that I retorted, and perhaps too pointedly, the charge of your having been actuated through Sincerity to the establishement on them who (on a particular day) dissuaded the consideration of the manner of provision you suggested for.—which having done by memorial to congress, last session and in a circumstanciated statement to the commissionairs of the city and now discusing with the President—may pove, if proofs were wanting, that no situation Ever distressing will induce me to depart from what I am conscious to be Just and right—how far this Spirit will help the Settlement of the claim of Indemnification for the labour and for the robery as has been of all plans and papers in relation with the city business and which were my undeniable property, some time I fear must yet be waited before I can form an opinion—nevertheless it is but Justice to say that all reports of the sentiments Mr Jefferson delivered assure me that he has long before recognised the proprieties of all what I proposed and that he his not wanting in acknowlegement of the mistake of the opposition the finential System met. not meaning to convey an Idea from this—that my Stay at this seat of government is Induced by any prospect of getting in some way of bettering my circumstances, I beg you to remain assured to the Contrary—indeed the Stay is not of choice but forced by the impossibility of leaving elsewere in the obscure privative way I do here—and my only hope of relief is in the adjustment of the business with the Corporation of your city—in respect to which having the promise of your hearty and personal exertions in my behalf, I remain confident of success and in Enticipation to which I tender you my best acknowlegement and I
remain with sincere Esteem & respect   Dear sir.   your Obedient and humble servant
P. charles L’enfant
Major Genrl Ar Hamilton
